DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the amending claim 1 and adding claims 17 – 21 by the amendment submitted by the applicant(s) filed on February 09, 2022.  Claims 1 – 13 and 17 – 21 are pending in this application.

Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) submitted on December 22, 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered and accepted by the examiner. 

Allowable Subject Matter
Claims 1 – 13 and 17 – 21 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 recites an arrangement for monitoring an optical element structure including the specific structure limitation of the holder comprises a reservoir, through which a beam path between the light source and the detector extends, the reservoir being configured to receive and hold the cooling liquid leaking out at the optical element in case of a leakage, which is neither 
Claim 17 recites a method for monitoring an optical element including the specific step limitation of a holder that comprises a reservoir through which a beam path between the light source and the detector extends, the reservoir being configured to receive and hold the cooling liquid leaking out at the optical element in case of a leakage, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.
The closest art: US 2004/0114134 by Fliss on Figure 1, Abstract and paragraphs [0006 – 0007 and 0017 – 0019] disclose a light source, a detector, an optical element and a holder.  Fliss discloses an apparatus for monitoring the functionality of an optical element includes a detector and a light source whose radiation is reflected to the detector by a surface of the optical element facing the detector and the light source.  Fliss don’t disclose a cooling region through which a cooling liquid is configured to flow and the holder comprises a reservoir, the reservoir being configured to receive and hold the cooling liquid leaking out at the optical element in case of a leakage. 
US 2016/0353561 by Enzmann et al. on Figure 2A, Abstract and paragraphs [0009 and 0042 – 0045] disclose a holder with cooling region, a cooling medium, a window, a cooling device, a detector and a reduced-pressure region.  The detector configured to detect a leakage in the optical component when the cooling medium flows from the cooling region into at least one of the reduced-pressure region or the vacuum environment.  The device is constructed, in the event of a leakage in the optical component, to block a supply line for supplying the cooling medium to the cooling region. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






     /Delma R Fordé/Examiner, Art Unit 2828                                                                                                                                                                                                        
/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828